Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7, 8, 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verhaverbeke et al. (Pub No. US 2002/0066717 A1, hereinafter Verhaverbeke).
With regards to claim 1, Verhaverbeke teaches a semiconductor manufacturing apparatus comprising: 
a tank configured to store a chemical solution for processing a substrate (see Fig. 1, tank 10 with chemical solution 12); 
a heater configured to heat the chemical solution (see Fig. 1, see ¶48, controller configured to adjust the temperature of the solution by introducing carrier fluid); 
a bubble supplier configured to supply bubbles to the chemical solution in the tank (see Fig. 1, ¶59, bubble supplier from ozone source); 
a sensor configured to detect at least one of a concentration of the chemical solution, a water concentration of the chemical solution, specific gravity of the chemical solution and a vapor concentration of a gas discharged from the tank (see Fig. 1, ¶59, sensor detecting concentration of ozone of chemical solution); and 
a controller configured to control the supply of bubbles by the bubble supplier based on a detection result of the sensor (see Fig. 1, ¶26, ¶27, ¶59, controller utilized to control bubble supplier based on sensor reading).

With regards to claim 2, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 1, further comprising a circulation path configured to circulate the chemical solution in the tank, wherein the heater heats the chemical solution to be circulated, and the bubble supplier mixes the chemical solution to be circulated with a gas and supplies the chemical solution into the tank to thereby supply bubbles to the chemical solution in the tank (see Fig. 1, circulation path with heating of carrier fluid, supplying bubbles from ozone gas and mixing with chemical solution).

With regards to claim 4, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 1, wherein the bubble supplier comprises: 
an intake path through which a gas outside the chemical solution passes; and a flow path through which the chemical solution passes, the flow path being configured to mix the chemical solution with the gas passing through the intake path (see Fig. 1, intake path 26, flow path within tank 10 shown that mixes ozone and chemical solution).

With regards to claim 5, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 2, wherein the bubble supplier comprises: 
an intake path through which the gas outside the chemical solution passes; a flow path through which the chemical solution passes, the flow path being configured to mix the chemical solution with the gas passing through the intake path (see Fig. 1, intake path 26, flow path within tank 10 shown that mixes ozone and chemical solution).

With regards to claim 7, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 4, wherein the bubble supplier further comprises an adjuster provided in a path of the intake path and configured to adjust passage of the gas, and the controller controls the adjuster to thereby control the supply of bubbles by the bubble supplier (see Fig. 1, ¶59, adjuster 30 shown and controlled by controller).

With regards to claim 8, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 5, wherein the bubble supplier further comprises an adjuster provided in a path of the intake path and configured to adjust passage of the gas, and the controller controls the adjuster to thereby control the supply of bubbles by the bubble supplier (see Fig. 1, ¶59, adjuster 30 shown and controlled by controller).

	With regards to claim 10, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 1, further comprising an exhauster configured to exhaust an inside of the tank (see Fig. 1, ¶43).

	With regards to claim 11, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 10, wherein the bubble supplier comprises: 
an intake path through which the gas outside the chemical solution passes; and a flow path through which the chemical solution passes, the flow path being configured to mix the chemical solution with the gas passing through the intake path (see Fig. 1, intake path 26, flow path within tank 10 shown that mixes ozone and chemical solution).

With regards to claim 12, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 11, wherein the bubble supplier further comprises an adjuster provided in a path of the intake path and configured to adjust passage of the gas, and the controller controls the adjuster to thereby control the supply of bubbles by the bubble supplier (see Fig. 1, intake path 26, flow path within tank 10 shown that mixes ozone and chemical solution).

With regards to claim 13, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 1, further comprising a water supplier configured to supply water to the chemical solution in the tank, wherein the controller controls the supply of bubbles by the bubble supplier and the supply of water by the water supplier so that a detection result of the sensor becomes a predetermined value (see Fig. 1 controller (i.e. user manning the controls) controlling water supply from 60 and bubble supplier 28, predetermined value obtained).

With regards to claim 14, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 13, wherein the bubble supplier comprises: 
an intake path through which the gas outside the chemical solution passes; and a flow path through which the chemical solution passes, the flow path being configured to mix the chemical solution with the gas passing through the intake path (see Fig. 1, intake path 26, flow path within tank 10 shown that mixes ozone and chemical solution).

With regards to claim 15, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 14, wherein the bubble supplier further comprises an adjuster provided in a path of the intake path and configured to adjust passage of the gas, and the controller controls the adjuster to thereby control the supply of bubbles by the bubble supplier (see Fig. 1, intake path 26, flow path within tank 10 shown that mixes ozone and chemical solution).

With regards to claim 16, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 1, wherein the bubble supplier is provided in a lower part of the tank (see Fig. 1, bubble supplier with 32 as part of the bubble supplier provided in lower part of tank 10).

With regards to claim 17, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 16, wherein the bubble supplier comprises: 
an intake path through which the gas outside the chemical solution passes; and a flow path through which the chemical solution passes, 28 the flow path being configured to mix the chemical solution with the gas passing through the intake path (see Fig. 1, intake path 26, flow path within tank 10 shown that mixes ozone and chemical solution).

With regards to claim 18, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 17, wherein the bubble supplier further comprises an adjuster provided in a path of the intake path and configured to adjust passage of the gas, and the controller controls the adjuster to thereby control the supply of bubbles by the bubble supplier (see Fig. 1, intake path 26, flow path within tank 10 shown that mixes ozone and chemical solution).

With regards to claim 19, Verhaverbeke teaches a manufacturing method of a semiconductor device comprising: 
heating a chemical solution for processing a substrate using a heater, the chemical solution being stored in a tank (see Fig. 1, see ¶48, controller configured to adjust the temperature of the solution by introducing carrier fluid); 
detecting at least one of a concentration of the chemical solution, a water concentration of the chemical solution, specific gravity of the chemical solution and a vapor concentration of a gas discharged from the tank, using a sensor (see Fig. 1, ¶59, sensor detecting concentration of ozone of chemical solution); 
controlling the supply of bubbles by a bubble supplier configured to supply bubbles to the chemical solution in the tank, by a controller based on a detection result of the sensor (see Fig. 1, ¶59, bubble supplier from ozone source utilizing controller (i.e. could be user)); and 
processing the substrate with the chemical solution in the tank (see Fig. 1, further processing within chamber 66 utilizing chemical solution from tank 10).

	With regards to claim 20, Verhaverbeke teaches the manufacturing method of a semiconductor device according to claim 19, further comprising controlling the supply of bubbles by the bubble supplier and the supply of water by a water supplier, by the controller so that a detection result of the sensor becomes a predetermined value before processing the substrate (see Fig. 1 controller (i.e. user manning the controls) controlling water supply from 60 and bubble supplier 28, predetermined value obtained).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verhaverbeke as applied to claim 2 above, and further in view of Nagai et al. (Pub No. US 2018/024784 A1, hereinafter Nagai).
With regards to claim 3, Verhaverbeke is silent teaching the semiconductor manufacturing apparatus according to claim 2, wherein the tank comprises a first tank configured to store the chemical solution and a second tank configured to receive the chemical solution overflowing from the first tank, the circulation path circulates the chemical solution between the first tank and the second tank, and the bubble supplier mixes the chemical solution to be circulated with the gas and supplies the chemical solution into the first tank.
In the same field of endeavor, Nagai teaches a second tank acting as an overflow tank to capture overflowed solution and minimize waste (see ¶43).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a second tank as a overflow tank in order to capture overflowed solution and minimize waste as taught by Nagai.

With regards to claim 6, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 3, wherein the bubble supplier comprises: 
an intake path through which the gas outside the chemical solution passes; and a flow path through which the chemical solution passes, the flow path being configured to mix the chemical solution with the gas passing through the intake path (see Fig. 1, intake path 26, flow path within tank 10 shown that mixes ozone and chemical solution).

With regards to claim 9, Verhaverbeke teaches the semiconductor manufacturing apparatus according to claim 6, wherein the bubble supplier further comprises an adjuster provided in a path of the intake path and configured to adjust passage of the gas, and the controller controls the adjuster to thereby control the supply of bubbles by the bubble supplier (see Fig. 1, intake path 26, flow path within tank 10 shown that mixes ozone and chemical solution).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML